MEMORANDUM**
In this consolidated appeal, Plaintiff-Appellant Gene Colombini challenges the district court’s grant of summary judgment in favor of the defendants and its denial of his motions to quash and enjoin various discovery-related subpoenas and deposition notices. Colombini raises various procedural objections to the district court’s decisions, claiming, inter alia, lack of personal jurisdiction over the defendants, lack of district court jurisdiction over the case because of the interlocutory appeals pending before this Court, violations of the local rules of procedure by defense counsel, and a conflict of interest between the defendants and their chosen counsel. His sole substantive arguments regarding the merits of his claims are raised only in his reply brief.
The district court addressed Colombini’s claims thoroughly and articulately in its written opinion granting the defendants’ motion for summary judgment. Colombini v. Members of the Bd. of Dirs. of the Empire Coll. Sch. of Law, No. C97-04500 CRB, 2001 WL 1006785 (N.D.Cal. Aug.17, 2001). The district court correctly determined that Colombini had failed to support his claims with evidence and that his jurisdictional and procedural arguments were meritless. Summary judgment was therefore appropriate. The issues formerly raised in Colombini’s interlocutory appeals are moot because none of them alters the fact that Colombini failed to support any of his claims with evidence. Finally, the distriet court did not exceed its jurisdiction or abuse its discretion in awarding costs.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.